Citation Nr: 0727079	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  00-24 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gynecomastia.

2.  Entitlement to service connection for a left elbow 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to February 1986.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2000 rating decision by the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO).  The case is now 
under the jurisdiction of the Philadelphia RO.  In May 2007, 
a Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is of record.  The veteran has 
submitted additional evidence with a waiver of RO 
consideration.

The issue of service connection for a left elbow disability 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDINGS OF FACT

Competent evidence reasonably establishes that medication for 
service-connected idiopathic angioneurotic edema contributed 
to cause the veteran's gynecomastia.


CONCLUSION OF LAW

Service connection for gynecomastia as secondary to service-
connected idiopathic angioneurotic edema is warranted.  
38 U.S.C.A. § 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  However, inasmuch as the 
determination below constitutes a full grant of the benefit 
sought, there is no reason to belabor the impact of the VCAA 
on this matter.

II.  Factual Background

The veteran's service medical records are silent for 
complaints, symptoms, or diagnosis relating to gynecomastia.  
On service separation examination, it was noted that he was 
on Tagamet (cimetidine) to control symptoms of idiopathic 
angioneurotic edema.

A May 1986 rating decision granted service connection for 
idiopathic angioneurotic edema.

VA treatment records include an October 2000 record from J. 
J. S. III, MD which notes:  "Gynecomastia bilateral; as a 
result of therapy with Tagamet while on active duty more 
likely than not as a result of his [service-connected] 
idiopathic angioneurotic edema".

At the May 2007 Travel Board hearing, the veteran testified 
that he noticed his breasts were growing while he was still 
in service.  He stated that he was sent to a specialist who 
told him that the medication Tagamet was causing the problem.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.  Disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The three threshold requirements that must be met to 
establish secondary service connection are: (1) Competent 
evidence (medical diagnosis) of current disability.  This 
requirement is met as gynecomastia is diagnosed.  (2) 
Evidence of a service-connected disability.  This requirement 
is also met, as the veteran's idiopathic angioneurotic edema 
is service connected; and (3) competent evidence of a nexus 
between the service-connected disability and the disability 
for which secondary service connection is claimed.  As noted 
a VA physician indicated that the medication Tagamet, taken 
to relieve symptoms of the veteran's service-connected 
idiopathic angioneurotic edema, caused his gynecomastia.

In light of the foregoing, the Board finds that all three 
requirements for establishing secondary service connection 
are met, and that service connection for gynecomastia as 
secondary to service-connected idiopathic angioneurotic edema 
is warranted.


ORDER

Secondary service connection for gynecomastia is granted.


REMAND

Service medical records show that the veteran was seen and 
treated for a left elbow injury in July 1977.  A left elbow 
contusion was diagnosed.  Postservice records include several 
notations of left elbow arthritis.  A September 2001 record 
particularly notes that the osteoarthritis of the left elbow 
was most likely the result of old trauma.

The veteran has not been afforded a VA examination to 
determine the nature and likely etiology of his current left 
elbow disability.  An examination/opinion is necessary if the 
evidence of record:  (A)  contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B)  establishes that 
the veteran suffered an event, injury or disease in service; 
(C)  indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D)  
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  That is the situation here.  Consequently, a 
VA examination for an advisory medical opinion is necessary.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for an 
orthopedic evaluation of the veteran to 
ascertain the existence, nature, and 
likely etiology of any current left elbow 
disability.  The examiner must review the 
veteran's claims file in conjunction with 
the examination, specifically noting the 
service medical record that reports 
treatment for a left elbow injury.  Any 
indicated tests/studies should be 
completed.  Upon review of the claims file 
and examination of the veteran, the 
examiner should provide an opinion as to 
whether the veteran at least as likely as 
not (i.e., a 50% or better probability) 
has elbow disability related to his 
service/elbow trauma therein.  The 
examiner must explain rationale for the 
opinion given.

2.  The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


